To compel the council to vacate a resolution appointing inspectors of election in the various election precincts in the City of Detroit.
Denied November 4, 1892, with costs.
Inspectors had been elected under Act No. 564, Local Acts-of 1887, but the Council claiming to act in compliance with Act No. 190, Laws of 1891, redistricted the city, changing nearly all of the districts, and appointed inspectors of election in such districts. Delators conceded the authority to redistrict the wards, but insisted that the authority to fill vacancies remained with the electors.